Atkinson, Justice,
dissenting. Under a proper construction, the questions propounded by the Court of Appeals contemplate solely the delivery of the verdict to the sheriff; — not delivered to the court and published by the court. A verdict so delivered to the sheriff, but not delivered by him to the court, would, under all the circumstances stated in the question propounded by the Court of Appeals and on the principles stated in the dissenting opinion of Mr. Chief Justice Bussell, be void. If the questions propounded had contemplated delivery of the verdict to the court and its acceptance and publication by the court, the verdict, on the principles stated in the majority opinion, would not be void.